DETAILED ACTION
The Examiner assigned to this case has changed. Please note the Examiner’s contact information at the close of this Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment and argument filed October 9, 2020, in response to the non-final rejection, are acknowledged and have been fully considered. Any previous rejection or objection not mentioned herein is withdrawn.
Claims 1, 3-7 are pending, of which claims 5-7 are withdrawn, without traverse. Pending claims 1 and 3-4 and have been examined on the merits.
	
Examiner’s Comment
Claims 1 and 3-4 have been examined on the merits and found allowable (as amended within the Examiner's Amendment below).   Please refer to the rejoinder statement below.

Rejoinder
The allowed claims directed to a product; however the withdrawn process claims do not include all the limitations of the allowable product claims should be considered for rejoinder. Since all claims directed to a nonelected process invention must include all the limitations of an 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The proposed amendments have been made to address the cancellation of the claims which are withdrawn without traverse and not rejoined (claims 5-7).

In the Claims:

Claims 5-7 are canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant has argued that the cited prior art requires active components and forms (are materially distinguished) other than those claimed, including that the compositions of Kato US ‘998 contain “salt of higher fatty acid ester of ascorbic acid-2-phosphoric acid ester and a polyhydric alcohol”, and general teachings with no specific teaching of the instant combination, or such combination having effect upon mosquitos, and further that Markus US ‘182 and Cox (of record) do not remedy the deficiency, Markus merely teaching “citronella, lavender, geranium dissolved in almond oil” or a mixture of “citronella, lavender, geranium”, and Cox merely teaching geraniol. Applicant’s arguments have been fully considered and are found to be .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 3, and 4 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J KOSAR whose telephone number is (571)270-3054.  The examiner can normally be reached on Mon.-Fri. 9-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on (571)272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/AARON J KOSAR/Primary Examiner, Art Unit 1655